  Case 18-04065         Doc 43     Filed 02/05/19 Entered 02/05/19 15:16:59         Desc Main
                                     Document     Page 1 of 8


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                       )      Chapter 7
                                             )      Case No. 18-04065
Cornelius Graves, III                        )      Hon. Carol A. Doyle
Mikki N. Graves,                             )      Hearing Date: Thurs., Feb. 28, 2019
                                             )                    @ 10:30 a.m.
                        Debtors.             )

                                     NOTICE OF MOTION

To:      See Attached Service List

        PLEASE TAKE NOTICE that on Thursday, February 28, 2019, at 10:30 a.m., or as
soon thereafter as may be possible, we shall appear before the Honorable Carol A. Doyle or any
other Judge sitting in her stead, in Courtroom 742, of the Dirksen Federal Building, 219 South
Dearborn, in Chicago, Illinois, and shall then and there present the attached Application of
Trustee's Attorneys for the Allowance of Final Compensation and Reimbursement of
Expenses, a copy of which is hereby served upon you.


                                       By:   /s/Norman B. Newman
                                             Norman B. Newman, Trustee for the bankruptcy
                                             estate of Cornelius Graves, III and Mikki N. Graves


Norman B. Newman, ARDC No. 2045427
MUCH SHELIST, P.C.
191 North Wacker Drive, Suite 1800
Chicago, Illinois 60606
Telephone: 312.521.2000
Facsimile: 312.521.2100
nnewman@muchlaw.com

                                   CERTIFICATE OF SERVICE

        Norman B. Newman, an attorney, hereby certifies that on February 5, 2019, he
electronically filed this Application for Compensation with the Clerk of the Court via the Court’s
CM/ECF system which will send electronic notification to those individual registered to receive
notice.

                                             /s/Norman B. Newman




                                                                                          9303439_1
  Case 18-04065         Doc 43     Filed 02/05/19 Entered 02/05/19 15:16:59         Desc Main
                                     Document     Page 2 of 8


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


IN RE:                                        )       Chapter 7
                                              )       Case No. 18-04065
Cornelius Graves, III                         )       Hon. Carol A. Doyle
Mikki N. Graves,                              )       Hearing Date: Thurs., Feb. 28, 2019
                                              )                     @ 10:30a.m.
                        Debtors.              )

 APPLICATION OF TRUSTEE’S ATTORNEYS FOR THE ALLOWANCE OF FINAL
         COMPENSATION AND REIMBURSEMENT OF EXPENSES

         Much Shelist, P.C. (“Much Shelist”), attorneys for Norman B. Newman, not individually

but solely as the Chapter 7 Trustee herein, (the "Trustee") moves this Court, pursuant to Section

330 of the Bankruptcy Code and Bankruptcy Rule 2016, for the allowance of final compensation

and reimbursement of expenses for services rendered during the period March 27, 2018 through

November 8, 2018. In support of this application, Much Shelist states as follows:

         1.     On February 14, 2018, Cornelius Graves, III and Mikki N. Graves (collectively,

the “Debtors”) filed a voluntary petition for relief under Chapter 7 of the United States

Bankruptcy Code.        The Trustee was subsequently appointed interim trustee, qualified and

continues to serve as Trustee in this case.

         2.     On April 5, 2018, this Court entered an Order authorizing the Trustee to employ

Much Shelist as his attorneys in this case. This application includes legal services rendered by

the Trustee. Mr. Newman has taken care to distinguish his legal services from his Trustee

services. Attached hereto as Exhibit “A” is an itemization of Mr. Newman’s Trustee services.

Much Shelist is not seeking compensation for the services identified on Exhibit “A” as part of

this Application. Mr. Newman is filing a separate Application for Trustee Compensation.




                                                  2
  Case 18-04065       Doc 43     Filed 02/05/19 Entered 02/05/19 15:16:59           Desc Main
                                   Document     Page 3 of 8


       3.      Other than as permitted under Section 504 of the Bankruptcy Code, Much Shelist

has no agreement with any person or firm whatsoever with regard to its compensation in this

case. To date, Much Shelist has not received any compensation for services rendered as

attorneys for the Trustee.

       4       Much Shelist is entitled to receive final compensation in the amount of

$7,833.50 plus reimbursement of expenses in the amount of $853.00 for services

rendered during the period of March 27, 2018 through November 8, 2018.

       5.      Much Shelist provided 12.20 hours of services on behalf of the Trustee

during the time period covered by this application.

       6.      The following is a summary of time expended, by individual, during the

time period covered by this application.

Attorney                                   Hours Expended Hourly Rate             Amount
Norman B. Newman                                8.70 hrs.    $655.00/hr.           $5,698.50
Jeffrey M. Schwartz                             3.50 hrs.    $610.00/hr.            2,135.00

TOTAL                                           12.20 hrs.                          $7,833.50

       7.      Attached hereto as Exhibit “A” is a statement of legal services rendered. The

services are listed chronologically and are separated by activity. The services were rendered in

connection with and in furtherance of assisting the Trustee in the performance of his duties as

delineated by §704 of the Bankruptcy Code. This application complies with the standards

enunciated in In re Continental Securities Litigation, 572 F. Supp. 931 (N.D. Ill. 1983) modified
                th
692 F.2d 766 (7 Cir. 1992).

       8.      At all times relevant hereto, Much Shelist provided legal services in the most

efficient and cost effective manner. Much Shelist's goal was to obtain a positive resolution of the

matter at hand, while in the process minimizing the costs to the estate.



                                                                                          9303439_1
  Case 18-04065       Doc 43    Filed 02/05/19 Entered 02/05/19 15:16:59           Desc Main
                                  Document     Page 4 of 8


       A.      Retention of Professionals (Tab No. 1): A total of 4.00 hours of time was

expended by Much Shelist on the preparation of pleadings and appearance in Court on the

Trustee’s Motion to Employ Attorneys and on the Trustee’s Motion to Employ Baret Arthur and

the PPL Group (“PPL”) as Auctioneers. Attorneys for the Trustee communicated telephonically

and through written correspondence with PPL regarding revisions to their commission agreement

and Mr. Arthur’s affidavit.

       The individuals who provided services in connection with this matter and the time

expended by them are as follows:

Attorney                           Hours                 Rate                Total
Norman B. Newman                           1.90 hrs.        $655.00/hr.              $1,244.50
Jeffrey M. Schwartz                        2.10 hrs.        $610.00/hr.               1,281.00

TOTAL                                      4.00 hrs.                                 $2,525.50


       B.      Disposition of Assets (Tab No. 2):       Much Shelist expended 4.80 hours in

connection with the sale of two (2) motor vehicles. The only non-exempt assets in the Debtors’

bankruptcy estate consists of two motor vehicles: 1) a 2013 Ford F150 Crew Cab Limited

Pickup Truck (the “Pickup Truck”); and 2) a 2017 Chevrolet Corvette Convertible Stingray (the

“Corvette”). Counsel corresponded with PPL regarding the auction sale of the Pickup Truck and

the proceeds to be generated from same. Time was spent reviewing valuations and vehicle loan

documents covering the Corvette and corresponding with Debtor’s attorney regarding Debtor’s

offer to purchase the Trustee’s interest in the Corvette.     Much Shelist attorneys prepared

pleadings to sell the Pickup Truck and discussed the timing of the auction itself with PPL. Time

was also spent preparing pleadings and a Bill of Sale in connection with the sale of the Corvette

back to the Debtor. After the auction sale, counsel assisted the Trustee with the preparation and




                                                                                        9303439_1
  Case 18-04065         Doc 43     Filed 02/05/19 Entered 02/05/19 15:16:59           Desc Main
                                     Document     Page 5 of 8


filing of a Report of Sale. The sale of the motor vehicles generated approximately $26,000.00

for distribution to the creditors of this estate.

        The individuals who provided services in connection with the Disposition of Assets and

the time expended by them are as follows:



           Attorney                           Hours             Rate                   Total
Norman B. Newman                              3.40 hrs.       $655.00/hr.              $2,227.00
Jeffrey M. Schwartz                           1.40 hrs.        610.00/hr.                 854.00

TOTAL                                         4.80 hrs.                                $3,081.00


        C.      Claims Administration/Analysis (Tab No 3.): A total of 2.50 hours of time was

spent reviewing the claims register and proofs of claim with respect to possible objections.

Much Shelist reviewed six separate claims filed by the City of Chicago for water and sewer

charges. Much Shelist communicated with counsel for the City of Chicago regarding the

allowance of all six claims as unsecured claims for distribution purposes and reviewed the filed

amended claims. Time was also spent communicating with the attorney for GSUPB Recovery

Fund to discuss treating its 3.2 million secured claim as an allowed unsecured claim for the

purposes of distribution. The individual who provided services in connection with the

Administration of Claims and the time expended by him is as follows:

Attorney                              Hours               Rate                 Total
Norman B. Newman                              2.50 hrs.      $655.00/hr.               $1,637.50

TOTAL                                         2.50 hrs.                                $1,637.50


        D.      Fee Matters (Tab No. 4): Much Shelist expended total of .90 hours of time

dealing with the preparation and filing of this fee application. The individuals who provided

services in connection with this matter and the time expended by him is as follows:


                                                                                          9303439_1
  Case 18-04065       Doc 43     Filed 02/05/19 Entered 02/05/19 15:16:59           Desc Main
                                   Document     Page 6 of 8


Attorney                           Hours                  Rate                 Total
Norman B. Newman                           .90 hrs.          $655.00/hr.               $589.50

TOTAL                                      .90 hrs.                                    $589.50


       9.      During the time period covered by this Application, Much Shelist incurred out-of-

pocket expenses in the amount of $853.00. Attached hereto as Exhibit “B” is an itemization of

Much Shelist’s out-of-pocket expenses. The charge for photocopies is 10¢ per page. Facsimile

charges are billed at the rate of $1.00 per page, incoming and outgoing. Much Shelist asserts that

these out-of-pocket expenses were reasonable and necessary expenses incurred in its

representation of the Trustee.

       10.     The services which Much Shelist provided as counsel for Trustee during the time

period covered by this application were reasonable and necessary and resulted in a benefit to this

estate and to the Trustee.

       WHEREFORE, Much Shelist, P.C. respectfully requests that this Court enter an Order

as follows:

       1.      Granting this Application and awarding Much Shelist final compensation in the

amount of $7,833.50 plus reimbursement of out-of-pocket expenses in the amount of $853.00 for

services rendered during the period March 27, 2018 through November8, 2018.

       2.      Authorizing the Trustee to pay Much Shelist the amount awarded forthwith as a

Chapter 7 expense of administration of this estate; and




                                                                                          9303439_1
 Case 18-04065    Doc 43    Filed 02/05/19 Entered 02/05/19 15:16:59            Desc Main
                              Document     Page 7 of 8




     3.    Granting such other and further relief as this Court deems just and appropriate.

                                         Respectfully Submitted,



                                 By:     /s/Norman B. Newman
                                         Norman B. Newman, Trustee for the bankruptcy
                                         estate of Cornelius Graves, III and Mikki N. Graves



Norman B. Newman, ARDC No. 2045427
Much Shelist, P.C.
191 North Wacker Drive, Suite 1800
Chicago, Illinois 60606
Telephone: 312.521.2000
Facsimile: 312.521.2100
nnewman@muchlaw.com




                                                                                      9303439_1
  Case 18-04065         Doc 43       Filed 02/05/19 Entered 02/05/19 15:16:59        Desc Main
                                       Document     Page 8 of 8


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

IN RE:                                         )       Chapter 7
                                               )       Case No. 18-04065
Cornelius Graves, III                          )       Hon. Carol A. Doyle
Mikki N. Graves,                               )       Hearing Date: Thurs., Feb. 28, 2019
                                               )                     @ 10:30 a.m.
                          Debtors.             )


         COVER SHEET FOR APPLICATION FOR PROFESSIONAL SERVICES

Name of Applicant:                                     Much Shelist, P.C.

Authorized to provide professional services to:        Norman B. Newman, Chapter 7 Trustee

Date of Order Authorizing Employment:                  April 5, 2018

Period for which compensation is sought:               March 27, 2018 through November 8, 2018

Amount of fees sought:                                 $7,833.50

Amount of expense reimbursement sought:                $853.00

Retainer previously received:                          $0.00

This is a(n):                    Interim Application           Final Application X

Prior fee applications:

Date Filed      Period Covered                Total Requested       Total Allowed    Any Amount
                                              (Fees and                              Ordered Withheld
                                              Expenses)


       The aggregate amount of fees and expenses paid to the Applicant to date for services
rendered and expenses incurred herein is: $0.00

Dated: 2/5/19                                          MUCH SHELIST, P.C.

                                                       By: /s/Norman B. Newman




                                                                                             9303439_1
